Citation Nr: 1139657	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO. 09-26 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to January 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

In order to establish entitlement to TDIU, there must be impairment so severe that it is impossible to follow a substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. The central inquiry in such a determination is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The claims file reflects that the Veteran is in receipt of service connection for a conversion reaction with headaches and dysthymia, evaluated as 30 percent disabling; sleep apnea, evaluated as 30 percent disabling; degenerative disease of the lumbosacral spine, evaluated as 20 percent disabling; bilateral ankle sprains, evaluated as 10 percent disabling for each ankle; tinnitus rated as 10 percent disabling; and hearing loss evaluated as non-compensably disabling. 

However, the claims file also contains medical evidence of several non-service connected disabilities such as gout, hypothyroidism, pituitary tumor, coronary artery disease, atherosclerosis, and prior myocardial infarction. No medical examiner has provided an opinion as to whether the cumulative effects of his service-connected disabilities, alone, are sufficiently severe to produce unemployability.

Although the claims file contains 2007 VA examiner's opinions as to the effects of particular disabilities on the Veteran's employability, subsequent VA treatment notes indicate those opinions may not reflect the current level of disability. In February 2007, a VA neurological examiner stated that there was no functional impairment from the Veteran's headaches or sleep apnea, a VA psychiatric examiner opined that he did not experience any mental disorders preventing employment, and a VA general medical examiner stated that the Veteran was physically capable of sedentary employment. However, a March 2007 VA examiner noted that the Veteran experienced back pain that limited how long he could sit or stand and an October 2008 VA examiner observed that he experienced extreme pain with walking or sitting. In contrast, a VA primary care provider observed in September 2007 that the Veteran was active in his community and walked several blocks each day. A March 2009 note again reflects that he had difficulty ambulating, due to shortness of breath and back pain. 

The claims file does not contain any VA treatment records dated after March 2009 and the March 2009 notes state that the Veteran received some non-VA medical care. VA has a duty to assist claimants with the evidentiary development of pending claims - VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). VA must gather records of VA medical treatment occurring after March 2009 and provide the Veteran with authorization forms allowing VA to obtain pertinent private medical records on his behalf.

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines, as in this case, that there is a need to determine the exact nature, or severity, of disability. See also 38 C.F.R. § 3.159 (2010). As the claims file does not reflect the current severity of the cumulative effects of the Veteran's service-connected disabilities, an examination is warranted. VA has the authority to schedule a compensation and pension examination when such is deemed necessary, and the Veteran has an obligation to report for that examination.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. Ascertain if the Veteran has received any VA, non-VA, or other pertinent medical treatment that is not evidenced by the current record. Ensure that complete VA treatment notes are associated with the claims file - obtain all VA records dated from March 2009. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to include, but not limited to, records from his private cardiologist Dr. Wasilewski. Obtain these private records and associate them with the claims folder. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2. Schedule the Veteran for a general VA examination at an appropriate location to determine the current severity of his service-connected disabilities. The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the examiner. 

b. The examination report must reflect review of pertinent material in the claims folder. After reviewing the claims file and examining the Veteran, the examiner must provide a medical opinion as to whether his service-connected disabilities (conversion reaction with headaches and dysthymia, sleep apnea, spinal degeneration, bilateral ankle sprains, tinnitus, and left-sided hearing loss) are sufficiently severe to produce unemployability without regard to his age or non-service-connected disabilities. The examiner also must provide an opinion based on the evidence of record as to whether the service-connected disabilities rendered the Veteran unemployable at any time since January 2007.

c. The examiner must independently review the record for pertinent evidence, but his or her attention is called to the following:

i. A February 2007 VA neurological examination report reflecting no functional impairment from the Veteran's headaches or sleep apnea;

ii. A February 2007 VA psychiatric examination report reflecting that the Veteran did not experience any mental disorders preventing employment;

iii. A February 2007 VA general medical examination report stating that the Veteran was physically capable of sedentary employment;

iv. A March 2007 VA orthopedic examination report stating that the Veteran experienced back pain that limited how long he could sit or stand;

v. A September 2007 VA treatment note observing that the Veteran was active in his community and walked several blocks each day;

vi. An October 2008 VA examination report observing that the Veteran experienced extreme pain with walking or sitting; 

vii. A March 2009 note stating that the Veteran had difficulty ambulating due to shortness of breath and back pain; and

viii. Any additional pertinent medical evidence added to the claims file as a result of this remand.

d. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. If unable to render an opinion without resort to speculation, he or she must explain why and so state. Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.

3. Readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).





This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



